                                                                                                 riLtu..
                    Case 3:18-mj-08485-MAT Document 1 Filed 11/20/18 Page 1 of 4
I-
                                                                                                 NOV     202018
                                                                                    CLERK, U.S.        DSTRlCTCJr
     PROBI2C
                                                                                   V.STERN DlS,TR1MF                 I XAS
                United States District Court
                Southern District of Texas
                                               United States District Court       Southern District of
                           FILED
                                                           for                       JUL     3
                    JUL 2     - 2002                                                                 2002

               Michael N. Milby, Clerk         SOUTHERN DISTRICT OF TEXAS     Michael   N. Milby,   Clerk of Court


                      Petition for Warrant or Summons for Offender Under Supervision

     Name of Offender: LUIS ALBERTO RAMIREZ-HERNANDEZ Case Number: M-01-586-S1-01

     Name of Sentencing Judicial Officer:             HONORABLE RICARDO H. HINOJOSA

     Date of Original Sentence: APRIL 22, 2002

     Original Offense           .   POSSESSION..WITH INTENT TO DISTRlBUTE2242KILOGRAMSOF
                                    MARIHUANA, IN VIOLATION OF 21 U.S.C. § 841.(a)(1), 841 (b)(1)(D) AND
                                    18 U.S.C.' 2.

     Original Sentence: THREE (3) YEARS PROBATION.

     Type of Supervision: PROBATION                              Date Supervision Commenced: 04/22(02

      Maximum Penalty Upon Revocation:                 TWO (2) YEARS       PURSUANT TO 18 U.S.C.
                                                       3583(e)(3).



                                                 PREVIOUS COURT ACTION
      None.



                                                  PETITIONING THE COURT

      To issue an arrest warrant, and set a Revocation Hearing to show cause why Probation
      should not be revoked.

      The probation officer believes that the offender has violated the following condition(s) of
      supervision:



      1.                            Mandatory Condition:     "SHALL NOT COMMIT ANOTHER FEDERAL,
                                                             STATE, OR LOCAL CRIME"

      Luis Alberto Ramirez-Hemandez violated the Mandatory Condition of Probation in that on or
      about April 24, 2002, he knowingly and willfully entered the United States at a place other than
      as designated by immigration officers, in violation of 8 U.S.C. § 1325(a)(1).



                                                                   1
            Case 3:18-mj-08485-MAT Document 1 Filed 11/20/18 Page 2 of 4


     RE:   RAMIREZ-HERNANDEZ, Luis Alberto                                                        2
           Dkt. No.: M-01-586-S1-01

On April 24, 2002, Luis Alberta Ramirez-Hernandez was encountered by U.S. Border Patrol
Agents near Falcon Heights, Texas. When questioned as to his citizenship, he stated that he was
a citizen and national of Mexico who had entered the United States illegally near Falcon Heights,
Texas Port of Entry, by wading the Rio Grande River.

On April 25, 2002, Luis Alberto Ramirez-Hemandez pled guilty to knowingly and willfully entering
the United States at a place other than as designated by immigration officers and was sentenced
to three (3) years probation by the Honorable U.S. Magistrate Judge Tracy Caperton.

2.                   Special Condition:          "SHALL      NOT     RE-ENTER       THE    UNITED
                                                 STATES ILLEGALLY"

Luis Pdberto Ramirez-Hemandez violated the Special Condition of Probation in that on or about
April 24,2002, he being then andthere analienentered the United States illegally and failed to
report to the U.S. Probation Office upon his return to the United States.

Mr. Ramirez-Hernandez was encountered by U.S. Border Patrol Agents near Falcon Heights,
Texas, on April 24, 2002 as evidenced by his arrest and conviction for knowingly and willfully
entering the United States at a place other than as designated by immigration officers, in violation
of 8 U.S.C. § I 325(a)(1). In addition, Mr. Ramirez-Hernandez failed to report immediately to the
nearest U.S. Probation Office upon his return to the United States.

Approved:                                                   Respectfully submitted:


                                                     by

                                                            Dora Sema-Diaz
U.S. Probation Officer                                      U.S. Probation Officer
                                                            Date: June 25, 2002
                                                            (DSD/sjl) #581 65
               Case 3:18-mj-08485-MAT Document 1 Filed 11/20/18 Page 3 of 4


        RE:   RAMIREZ-HERNMNDEZ, Luis Alberto                                                    3

              Dkt. No.:    M-01-586-S1O1



THE COURT ORDERS:

I   ]     No Action

(   ]     The Probationer be summoned to appear before the United States Magistrate Judge,
          McAHen,       Texas,       on                                                       at
                                        for an initial appearance in order to initiate Probation
          revocation proceedings before the United States District Court, 0" Floor, 1701 W. Bus.
          Hwy.    83,   McAIlen, .. Texas, on                                                  at
                                    to show cause why his Probation should not be revoked.

[ ]       The issuance of a warrant, and a bond. of $_________ cash/surety with supervision as
          directed by the Probation Officer as a condition of said bond. Further, that a revocation
          hearing be set to show cause why Probation should not be revoked.

          The Issuance of a Warrant, and no bond be set. Further, that a revocation hearing be set
          to show cause why Probation should not be revoked.

[1        Other

                                                                         7;                       -
                                                         :14MP._.,L

                                                             Honorable Ricardo H. Hi      sa
                                                             U.S. District Judge




                                                                           Date
                        Case 3:18-mj-08485-MAT Document 1 Filed 11/20/18 Page 4 of 4
    AO 442 (i2/*)    WarinI for Anst




       United States District Court
                                               SOUTHERN DISTRICT OF TEXAS
              UNITED STATES OF AMERICA
                                   V.                                                   WARRANT FOR ARREST
LUIS   ALBERTO RAMIREZHERNANDEZ                                                         CASE NUMBER:                M-01-586-01


   To: The United States Marshal
           and any Authorized United States Officer

             YOU ARE HEREBY COMMANDED to arrest LUIS ALBERTO
                                                             RAM1REZ-HERNANDEZ
                                                                                                          Name
   and bring him forthwith to the nearest magistrate to answer a(n)


   0 Indictment          0 Information 0 Complaint 0 Order of Court 0 Violation Notice                          Probation Violation Petition


   charging him with (brief description of offense)


   VIOLATION OF THE TERMS AND CONDITIONS OF PROBATION IMPOSED BY THE U. S.
                                                                           DISTRiCT                                                     URT ON
   APRIL 22, 2002..


   in violation     of Title                                                                                                  r-
                                                          United States Code, Section(s)

    MICHAEL N. MII..BY.
   Name of Issuing Officer
                                                                   CLERK, U.S. DISTRICT COURT
                                                                           Title of Issuing Officer
                                                                                                                      I
                                                                                                                      2:
                                                                                                                             Ti         "'




                                                                                                                             cJ,
    ç/UAJULTh(
   Signature of Issuing Officer
                                                                   JULY 2, 2002    McAllen, Texas
                                                                            Date and Location
                                                                                                                             ...o   r
                                        L)


   Bail fixed at NO BOND                                           by HON. RICARDO H. HINOJOSA, U. S. DISTRICT JUDGE
                                                                                     Name of Judicial Officer



                                                      RETURN
    This warrant was received and executed with the arrest of the
                                                                  above-named defendant at

    DATE RECEt'IEO                NAME AND   T.E OF ARRESTiNG OFFICER                       SIGNATURE OF ARRESTING OFFICER


    DATE OFARREST


                                                                                        I




                                                                                TRUI CO'Y CERTIFY
                                                                                ATT;sT          \        /7/
                                                                                MICHi..EL           1   MfY  CLERK
                                                                                By    (T'ji/j                gAL
